Exhibit 10.2
 
 
TOTAL SHAREHOLDER RETURN
 
PERFORMANCE SHARE AWARD AGREEMENT
 


 
THIS TOTAL SHAREHOLDER RETURN PERFORMANCE SHARE AWARD AGREEMENT (the “Award
Agreement”), dated as of _________ (the “Grant Date”), is made by and between
Rentech, Inc., a Colorado corporation (the “Company”), and _________, an
employee of the Company or one or more of its Subsidiaries (the “Participant”).


WHEREAS, the Company maintains the Rentech, Inc. Amended and Restated 2006
Incentive Award Plan (the “Plan”);


WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Award Agreement);


WHEREAS, the Plan authorizes the grant of awards that provide the grantee with a
right to receive Stock, the payment of which is contingent upon achieving
specified performance-based targets established by the Committee (“Performance
Shares”);
 
WHEREAS, the Committee has determined to issue the award of Performance Shares
provided for herein (the “Performance Share Award”) to the Participant as an
inducement to enter into or remain in the service of the Company and its
Subsidiaries, and as an incentive for increased or continued efforts during such
service, and has advised the Company thereof and instructed the undersigned
officer to issue said Performance Share Award;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
 


ARTICLE I.
DEFINITIONS
 
Section 1.1    As used herein, the following terms shall have the meanings
specified below, unless the context clearly indicates otherwise.  All
capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Plan.
 
(a)   “Cause” shall mean “cause” as defined in an applicable employment
agreement between the Participant and the Company or, if no such employment
agreement exists or if an applicable agreement contains no such definition, then
“cause” shall mean (i) any material failure by the Participant to perform the
Participant’s duties and responsibilities reasonably assigned to Participant by
the Company (other than due to the Participant’s Disability); (ii) any act of
fraud, embezzlement, theft or misappropriation by the Participant relating to
the Company or its business or assets; (iii) the Participant’s commission of a
felony or a crime involving moral turpitude; (iv) any gross negligence or
intentional misconduct on the part of the Participant in the conduct of the
Particip/ant’s duties and responsibilities with the Company or which adversely
affects the image, reputation or business of the Company or its affiliates; or
(v) any material breach by the Participant of any agreement between the Company
and the Participant.



 

--------------------------------------------------------------------------------

 

(b)   “Good Reason” shall mean “good reason” as defined in an applicable
employment agreement between the Participant and the Company or, if no such
employment agreement exists or if an applicable agreement contains no such
definition, then “good reason” shall mean the occurrence of any of the following
without the Participant’s consent: (i) a material reduction in the Participant’s
annual base salary, unless such reduction in annual base salary is part of a
general decrease in the base salary of similarly affected employees as part of a
general cost reduction exercise; (ii) a material reduction in the Participant’s
job duties and responsibilities or the assignment to the Participant of any
duties inconsistent in any material respect with the Participant’s position with
the Company, provided, that no resignation for Good Reason shall be effective
unless and until (A) the Participant has first provided the Company with written
notice specifically identifying the acts or omissions constituting the grounds
for “Good Reason” within thirty (30) days after the occurrence thereof, (B) the
Company has not cured such acts or omissions within thirty (30) days of its
actual receipt of such notice, and (C) the effective date of the Participant’s
termination for Good Reason occurs no later than ninety (90) days after the
initial existence of the facts or circumstances constituting Good Reason.


(c)   “Measurement Date” means April 1, 2011.


(d)  “Peer Companies” means the peer companies listed on Exhibit B hereto,
excluding any companies whose shares are no longer listed on an exchange or
quoted on NASDAQ or a successor or other quotation system at such time as a
calculation pursuant to this Agreement is required to be made using the Total
Shareholder Return for the Peer Companies.


(e)  “Performance Percentage” shall mean the Performance Percentage
corresponding to the Total Shareholder Return Percentile in the Total
Shareholder Return Table contained in Exhibit A hereto.  For informational
purposes an example of the Total Shareholder Return Percentile calculation is
set forth on Exhibit A.


(f)  “Performance Shares” shall mean up to _______ shares of Stock that will be
issued to the Participant under this Award Agreement if the Performance Targets
or such other criteria described hereunder are met during the applicable
performance period.


(g)  “Performance Targets” shall mean the specific target or targets determined
by the Committee, as specified in Section 2.2 and Exhibit A hereto.


(h)  “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as
such Rule may be amended from time to time.


(i)  “Termination of Service” shall mean the Participant’s termination of
employment with the Company for any reason, with or without cause, including,
but not by way of limitation, a termination by resignation, discharge, death, or
Disability, provided, that, if the Participant continues to serve as a Director
immediately following any such termination of employment, the Committee may, in
its sole discretion, determine that a Termination of Service has not occurred
until such time as the Participant ceases to serve as a Director.



 
2

--------------------------------------------------------------------------------

 

(j)  “Total Shareholder Return” shall mean the quotient (expressed as a
percentage) obtained by dividing (i)(A) the Volume Weighted Average Share Price
as of the Measurement Date or the Termination Date, as applicable, minus (B) the
Volume Weighted Average Share Price as of April 1, 2008, plus (C) the aggregate
amount of dividends paid in respect of a share of Stock during the period
commencing on April 1, 2008 and ending on the Measurement Date, by (ii) the
Volume Weighted Average Share Price on April 1, 2008.


(k)  “Total Shareholder Return Percentile” means the relative performance
percentile obtained when the Company’s Total Shareholder Return is compared to
the total shareholder return of each of the Peer Companies, based on the same
period and using the same methodology as that used to determine the Company’s
Total Shareholder Return, as determined by the Committee.  For informational
purposes an example of the Total Shareholder Return Percentile calculation is
set forth on Exhibit A.


(l)  “Total Shareholder Return Threshold” shall mean a Total Shareholder Return
Percentile in excess of 25%.


(m)  “Volume Weighted Average Share Price” shall mean the trailing sixty-day
volume weighted average closing price of a share of Stock on the principal
exchange on which the Stock is then trading, as determined by the Committee.




ARTICLE II.
AWARD OF PERFORMANCE SHARES
 
Section 2.1   Award of Performance Shares.  As of the Grant Date, the Company
grants to the Participant the Performance Share Award on the terms and
conditions set forth in this Award Agreement.  The Performance Share Award
represents a potential right to receive shares of Stock that may become payable
based upon the Participant’s continued service and the achievement of the
Performance Targets.  The actual number of Performance Shares, if any, payable
to the Participant will be determined by reference to the Total Shareholder
Return Percentile as of the Measurement Date or Termination Date, as
applicable.  The Participant’s right and interest in the Performance Share Award
represents a mere unfunded and unsecured contingent promise to pay by the
Company.  As a further condition to the Company’s obligations under this Award
Agreement, the Participant’s spouse, if any, shall execute and deliver to the
Company the Consent of Spouse attached hereto as Exhibit C.  Notwithstanding
anything to the contrary anywhere else in this Award Agreement, the Performance
Share Award is subject to the terms, definitions and provisions of the Plan,
which is incorporated herein by reference.
 
Section 2.2   Payment of Performance Shares.
 
(a)  Subject to Section 2.2(b) below, in the event that (i) the Participant does
not incur a Termination of Service prior to the Measurement Date, and (ii)
during the period commencing on April 1, 2008 and ending on the Measurement
Date, the Company achieves a Total Shareholder Return in excess of the Total
Shareholder Return Threshold, then the Participant shall be entitled to receive
a number of Performance Shares equal to the product of (x) the maximum number of
Performance Shares subject to this Performance Share Award, multiplied by (y)
the Performance Percentage determined as of the Measurement Date in accordance
with the Total Shareholder Return Table contained in Exhibit A hereto.  Any
Performance Shares that become payable to the Participant shall be paid in whole
shares of Stock as soon as practicable after the Measurement Date, but in no
event later than the last day of the applicable two and one-half (2 ½) month
“short-term deferral” period with respect to such payment, within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) (the “Short-Term Deferral Period”).
 

 
3

--------------------------------------------------------------------------------

 

(b)  Notwithstanding Section 2.2(a) above:
 
 
 
(i)
In the event that, prior to the Measurement Date, a Change in Control occurs and
the Participant has not experienced a Termination of Service prior to such
Change in Control, then, upon such Change in Control, the Participant shall be
entitled to receive the maximum number of Performance Shares subject to this
Performance Share Award as soon as practicable after the Change in Control
occurs, but in no event later than the last day of the applicable Short-Term
Deferral Period;

 
 
(ii)
In the event that, (A) after March 31, 2009, but prior to the Measurement Date,
the Participant experiences a Termination of Service by the Company without
Cause or by the Participant for Good Reason, and (B) during the period
commencing on April 1, 2008 and ending on the date of Termination of Service
(the “Termination Date”), the Company achieves a Total Shareholder Return in
excess of the Total Shareholder Return Threshold, then the Participant shall be
entitled to receive a number of Performance Shares determined by multiplying (x)
the maximum number of Performance Shares subject to this Performance Share
Award, times (y) the Performance Percentage applicable as of the Termination
Date, determined in accordance with the Total Shareholder Return Table contained
in Exhibit A hereto, times (z)(1) if such Termination of Service occurs on any
date after March 31, 2009 but prior to April 1, 2010, a factor of 25%, and (2)
if such termination occurs on any date after March 31, 2010, but prior to April
1, 2011, a factor of 50%, payable, in any event, as soon as practicable after
the Termination Date, but in no event later than the last day of the applicable
Short-Term Deferral Period (it being understood that no Performance Shares shall
become payable under this Section 2.2(b)(ii) in connection with a Termination of
Service occurring on or prior to March 31, 2009); and

 
(iii)
In the event that, prior to the Measurement Date, (A) the Participant
experiences a Termination of Service due to the Participant’s death or
Disability, and (B)  during the period commencing on April 1, 2008 and ending on
the Termination Date, the Company achieves a Total Shareholder Return in excess
of the Total Shareholder Return Threshold, then the Participant shall be
entitled to receive a number of Performance Shares determined by multiplying (x)
the maximum number of Performance Shares subject to this Performance Share
Award, times (y) the Performance Percentage determined as of the Termination
Date in accordance with the Total Shareholder Return Table contained in Exhibit
A hereto, payable as soon as practicable after the Termination Date, but in no
event later than the last day of the applicable Short-Term Deferral Period.

 

 
4

--------------------------------------------------------------------------------

 

Section 2.3   Forfeiture; Transfer Restrictions. The right to receive the
Performance Shares shall be subject to forfeiture as provided in Section 3.1 of
this Award Agreement, and the Participant shall have no right to sell, assign,
transfer, pledge, or otherwise encumber or dispose of the Performance Share
Award or the Participant’s right to receive the Performance Shares.
 
Section 2.4   No Rights as Stockholder.  Neither the Participant nor any person
claiming under or through the Participant shall have any of the rights or
privileges of a stockholder of the Company in respect of any shares that may
become deliverable hereunder unless and until certificates representing such
shares shall have been issued or recorded in book entry form on the records of
the Company or its transfer agents or registrars, and delivered in certificate
or book entry form to the Participant or any person claiming under or through
the Participant.
 
ARTICLE III.
RESTRICTIONS
 
Section 3.1   Forfeiture.
 
(a)  Termination of Service.  Except as expressly provided in Section 2.2(b)
above, in the event that the Participant incurs a Termination of Service for any
reason prior to the Measurement Date, the Performance Share Award and the
Performance Shares, to the extent not payable under Section 2.2 as of the
Termination Date, shall thereupon automatically and without further action be
cancelled and forfeited by the Participant, and the Participant shall have no
further right or interest in or with respect thereto.  No portion of the
Performance Share Award and no portion of the Performance Shares which are not
payable to the Participant under Section 2.2 above as of the Termination Date
shall thereafter become payable.
 
(b)  Failure to Achieve Performance Target.  Any portion of the Performance
Share Award and any Performance Shares which do not become payable to the
Participant as of the Measurement Date as a result of the relevant Performance
Targets not being fully achieved shall automatically and without further action
be cancelled and forfeited by the Participant as of the Measurement Date, and
the Participant shall have no further right or interest in or with respect to
such portion of the Performance Share Award or Performance Shares.  No portion
of the Performance Share Award and no portion of the Performance Shares which do
not become payable to the Participant as of the Measurement Date as a result of
the relevant Performance Targets not being fully achieved shall thereafter
become payable.
 

 
5

--------------------------------------------------------------------------------

 

Section 3.2   Distribution of Stock.  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to this Award Agreement unless and until the
Committee has determined that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the shares of
Stock are listed or traded.  All Stock certificates delivered pursuant to this
Award Agreement shall be subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded.  The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock.  In addition to the terms and conditions provided herein, the
Committee may require that the Participant make such reasonable covenants,
agreements, and representations as the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or
requirements.  The Committee shall have the right to require the Participant to
comply with any timing or other restrictions with respect to the settlement of
any Performance Shares, including a window-period limitation, as may be imposed
in the discretion of the Committee.  Notwithstanding any other provision of this
Agreement, unless otherwise determined by the Committee or required by any
applicable law, rule or regulation, the Company shall not deliver to the
Participant any certificates evidencing shares of Stock issued upon settlement
of any Performance Shares under this Award Agreement and instead such shares of
Stock shall be recorded in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator).  No fractional shares shall be
issued and the Committee shall determine, in its sole discretion, whether cash
shall be given in lieu of any vested fractional Performance Shares or whether
such fractional shares shall be eliminated by rounding up or down as
appropriate.
 
ARTICLE IV.
MISCELLANEOUS
 
Section 4.1   No Right to Continued Employment.  Nothing in the Plan or in this
Award Agreement shall confer upon the Participant any right to continue as an
Employee, Consultant, member of the Board, or other service provider of the
Company or any Subsidiary, or shall interfere with or restrict in any way the
rights of the Company or any Subsidiary, which are hereby expressly reserved, to
discharge the Participant at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written employment
agreement between the Participant and the Company or any Subsidiary.
 
Section 4.2   Tax Withholding. The Company shall have the authority and the
right to deduct or withhold, or to require the Participant to remit to the
Company, an amount sufficient to satisfy all applicable federal, state and local
taxes (including the Participant’s employment tax obligations) required by law
to be withheld with respect to any taxable event arising in connection with the
Performance Shares.  The Committee may, in its sole discretion and in
satisfaction of the foregoing requirement, allow the Participant to elect to
have the Company withhold Performance Shares that become payable under this
Performance Share Agreement (or allow the return of such shares of Stock by the
Participant) having a Fair Market Value equal to the sums required to be
withheld, provided, that the number of shares which may be so withheld (or
returned) with respect to a taxable event arising in connection with the
Performance Shares shall be limited to the number of shares which have a Fair
Market Value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state
and local income tax and payroll tax purposes that are applicable to such
supplemental taxable income.
 

 
6

--------------------------------------------------------------------------------

 

Section 4.3   Section 409A.  The Performance Share Award is not intended to
constitute or provide for “nonqualified deferred compensation” within the
meaning of Code Section 409A.  Nevertheless, to the extent that the Committee
determines that the Performance Share Award may not be exempt from (or compliant
with) Code Section 409A, the Committee may amend this Award Agreement in a
manner intended to comply with the requirements of Code Section 409A or an
exemption therefrom (including amendments with retroactive effect), or take any
other actions as it deems necessary or appropriate to (a) exempt the Performance
Share Award from Code Section 409A and/or preserve the intended tax treatment of
the benefits provided with respect to the Performance Share Award, or (b) comply
with the requirements of Code Section 409A.  To the extent applicable, this
Award Agreement shall be interpreted in accordance with the provisions of Code
Section 409A.
 
Section 4.4   Tax Consultation.  The Participant understands that he or she may
suffer adverse tax consequences in connection with the Performance Share Award
or the payment thereof.  The Participant represents that the Participant has
consulted with any tax consultants that he or she deems advisable in connection
with the Performance Share Award and that the Participant is not relying on the
Company for tax advice.
 
Section 4.5   Conformity to Securities Laws. This Award Agreement is intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including without limitation Rule
16b-3. Notwithstanding anything herein to the contrary, this Award Agreement
shall be administered, and the Performance Shares shall be issued, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, this Award Agreement and the Performance Shares
issued hereunder shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
 
Section 4.6   Amendment. This Award Agreement may only be amended, modified or
terminated by a writing executed by the Participant and by a duly authorized
representative of the Company.
 
Section 4.7   Severability.  In the event that any provision in this Award
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Award Agreement, which shall remain
in full force and effect.
 
Section 4.8   Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Participant shall be addressed to
him at his then current address on the books and records of the Company.  By a
notice given pursuant to this Section 4.3, either party may hereafter designate
a different address for notices to be given to it or him. Any notice which is
required to be given to the Participant shall, if the Participant is then
deceased, be given to the Participant’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 4.3.
 

 
7

--------------------------------------------------------------------------------

 

Section 4.9    Captions. Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.
 
Section 4.10    Governing Law. The laws of the State of Colorado shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Award Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
           IN WITNESS WHEREOF, this Award Agreement has been executed and
delivered by the parties hereto.
 

 

 
RENTECH, INC.,
a Colorado corporation




By:                                                                           
Name:
Title:
 

 

 


 


PARTICIPANT




                                                     

[Name]



 
8

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 


TOTAL SHAREHOLDER RETURN




For purposes of this Award Agreement, the Performance Percentage shall be
determined as of any given date by matching the Total Shareholder Return
Percentile on such date with the corresponding Performance Percentage listed in
the Total Shareholder Return Table below.  To the extent that the applicable
Total Shareholder Return Percentile falls between the incremental levels
contained in this Total Shareholder Return Table, the Performance Percentage
shall be determined based on a linear pro ration between the relevant increments
rounded to the nearest percentage point.


TOTAL SHAREHOLDER RETURN TABLE
If the Total Shareholder Return
 Percentile on the determination date equals:
Then the Performance
Percentage shall be equal to:
25th percentile or less
0%
50th percentile
50%
75th percentile or more
100%
   



For informational purposes, following is a sample calculation of Total
Shareholder Return Percentile and Performance Percentile:


The Total Shareholder Return for each of Rentech and the 12 Peer Companies is
calculated first and the results are ranked from 1 (lowest return) to 13
(highest return), if Rentech’s Total Shareholder Return were the 8th highest out
of 13 then the Total Shareholder Return Percentile calculation would proceed as
follows:


 
§
8/13 = 62%



A Total Shareholder Return of 62% falls within the payout range on the table
above and the Performance Percentile would be calculated as follows:


 
§
The Performance Percentage increases by 2% for each incremental increase of a
percentage point in the Total Shareholder Return Percentile above the 25%
threshold up to a maximum Performance Percentage of 100%, e.g. 26% Total
Shareholder Return Percentile equates to a 2% Performance Percentage, 27%
equates to 4%, 30% equates to 10% and so on

 
§
In this example the Performance Percentage would be calculated as (62% - 25% =
37%) and then 37% would be multiplied by the factor of 2 (37% * 2 = 74%) to
arrive at a 74% Performance Percentage


 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
PEER COMPANIES


For purposes of determining the Total Shareholder Return Percentile, the Peer
Companies shall consist of:




Methanex Corp.
Terra Industries, Inc.
Aventine Renewable Energy
Headwaters, Inc.
Verasun Energy Corp.
MGP Ingredients, Inc.
Pacific Ethanol, Inc.
Energy Conversion Devices, Inc.
Fuel Tech., Inc.
Ballard Power Systems, Inc.
Evergreen Energy, Inc.
Fuelcell Energy, Inc.




 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
CONSENT OF SPOUSE
 
I, ____________________, spouse of _______________, have read and approve the
foregoing Award Agreement. In consideration of granting of the right to my
spouse to receive Performance Shares of Rentech, Inc. as set forth in the Award
Agreement if the Performance Goals are met, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Award
Agreement and agree to be bound by the provisions of the Award Agreement insofar
as I may have any rights in said Award Agreement or any shares issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Award Agreement.
 
Dated: _______________, ______
 
 

 

  Name: _____________________________

 
 
 
